EMPLOYMENT AGREEMENT

AGREEMENT by and between WELLMAN, INC., a Delaware corporation (the "Company"),
and Audrey Goodman (the "Executive"), dated as of March 20, 2002.

The Board of Directors of the Company (the "Board") has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued service and dedication of the Executive. In
addition, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements currently and upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. The Board of Directors also believes that the autonomy, authority
and responsibility possessed by the Executive is a significant attribute of his
employment and a Change of Control would be likely to significantly diminish the
attractiveness to Executive of employment by the Company, and has determined to
allow Executive to chose whether to continue in the employ of the Company upon a
Change of Control. Therefore, in order to accomplish these objectives, the Board
has caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions. (a) The "Effective Date" shall be the first date during
the "Employment Period" (as defined in Section 1(b)) on which a Change of
Control occurs. Anything in this Agreement to the contrary notwithstanding, if
the Executive's employment with the Company is terminated or the Executive
ceases to be an officer of the Company prior to the date on which a Change of
Control occurs, and it is reasonably demonstrated that such termination of
employment (1) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control or (2) otherwise arose in
connection with or anticipation of the Change of Control, then for all purposes
of this Agreement the "Effective Date" shall mean the date immediately prior to
the date of such termination of employment.

(b) The "Employment Period" is the period commencing on the date hereof and
ending on the earlier of the third anniversary hereof or the Date of Termination
(as defined in Section 4(f); provided, however, that if the Date of Termination
has not yet occurred, commencing on the third anniversary hereof and on each
annual anniversary of such date (such date and each annual anniversary thereof
is hereinafter referred to as a "Renewal Date"), the Employment Period will be
extended so as to terminate three years from such Renewal Date unless either
party shall have delivered to the other a Notice of Termination (as defined in
Section 4(e)). Notwithstanding the foregoing, unless the Employment Period has
already terminated, the Employment Period shall be automatically extended upon a
Change of Control so as to terminate three years from the Effective Date (such
three year period of the Employment Period being hereinafter referred to as the
"Change of Control Employment Period").

(c) "Change of Control". For the purpose of this Agreement, a "Change of
Control" shall mean:

(i) There shall have occurred a change in control which the Company would be
required to report in response to Item 1 of Form 8-K promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), or if such
regulation is no longer in effect, any regulations promulgated by the Securities
and Exchange Commission pursuant to the Exchange Act which are intended to serve
similar purposes;

(ii) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Company Voting
Securities"), provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, shall not constitute a Change of Control; or

(iii) Individuals who, as of January 1, 2002, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to January 1,
2002 whose election, or nomination for election by the Company's shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

(iv) Approval by the stockholders of the Company of (x) a reorganization, merger
or consolidation, in each case, with respect to which all or substantially all
of the individuals and entities who were the respective beneficial owners of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such reorganization, merger or consolidation do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such reorganization, merger or
consolidation, or (y) a complete liquidation or dissolution of the Company, or
(z) the sale or other disposition of all or substantially all of the assets of
the Company.

(v) Anything in this Agreement to the contrary notwithstanding, if an event that
would, but for this paragraph, constitute a Change of Control results from or
arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a corporation or other entity in which the Executive has a direct
or indirect equity interest, such event shall not constitute a Change of
Control; provided, however, that the limitation contained in this sentence shall
not apply to any direct or indirect equity interest in a corporation or other
entity (1) which equity interest is part of a class of equity interests which
are publicly traded on any securities exchange or other market system, (2)
received by the Executive, without the Executive's concurrence or consent, as a
result of a purchase or other acquisition of the Company by such corporation or
other entity, or (3) received by the Executive, without the Executive's
concurrence or consent, in connection with a purchase or other acquisition of
the Company by such corporation or other entity in respect of any stock options
or performance awards granted to the Executive by the Company.

2. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
during the Employment Period, in each case subject to the terms and conditions
of this Agreement.

3. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Company agrees to employ the Executive as Treasurer, or in such
other capacity as the Company may designate, provided that during the Change of
Control Employment Period, (A) the Executive's position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive's services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location and in no event shall Executive be required to
travel outside such location more often than 45 days in any calendar year.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and to use the Executive's reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Change of
Control Employment Period it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive's
responsibilities as an employee of the Company in accordance with this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary ("Annual Base Salary") in an amount
determined annually by the Compensation Committee of the Board of Directors of
the Company. The Annual Base Salary shall be payable no less frequently than
monthly.

(ii) Management Incentive Compensation Plan. In addition to Annual Base Salary,
during each year of the Employment Period, the Executive shall be designated as
a participant in the Company's Management Incentive Compensation Plan (the
"Bonus Plan") and, subject to meeting the criteria of the Bonus Plan, shall
receive the bonus award provided for therein (the "Annual Award").

(iii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year during the Change of Control Employment Period, an
annual bonus (the "Annual Bonus") in cash at least equal to (x) the average
annualized (for any fiscal year consisting of less than twelve full months or
with respect to which the Executive has been employed by the Company for less
than twelve full months) bonus (the "Recent Annual Bonus") paid or payable to
the Executive by the Company and its affiliated companies in respect of the two
fiscal years immediately preceding the fiscal year in which the Effective Date
occurs less (y) the Annual Award actually paid to the Executive with respect to
the current fiscal year under the Bonus Plan. Each such Annual Bonus shall be
paid not later than the end of the third month of the fiscal year next following
the fiscal year for which the Annual Bonus is awarded, unless the Executive
shall elect to defer the receipt of such Annual Bonus.

(iv) Incentive, Savings and Retirement Plans. In addition to Annual Base Salary,
the Annual Award and Annual Bonus payable as hereinabove provided, the Executive
shall be eligible to participate during the Employment Period in all incentive,
savings and retirement plans, practices, policies and programs applicable to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
during the Change of Control Employment Period with incentive, savings and
retirement benefits opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and its
affiliated companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the 90-day period immediately preceding
the Effective Date.

(v) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) and applicable to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide benefits during the Change of Control
Employment Period which are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect at any time
during the 90-day period immediately preceding the Effective Date.

(vi) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive provided that during the Change of Control Employment Period such
reimbursement shall be in accordance with the most favorable policies, practices
and procedures of the Company and its affiliated companies in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.

(vii) Fringe Benefits. During the Change of Control Employment Period, the
Executive shall be entitled to fringe benefits in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

(viii) Office and Support Staff. During the Change of Control Employment Period,
the Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to the Executive, as provided at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

(ix) Vacation. During the Change of Control Employment Period, the Executive
shall be entitled to paid vacation in accordance with the most favorable plan,
policies, programs and practices of the Company and its affiliated companies as
in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as provided at any time
thereafter with respect to other peer incentives of the Company and its
affiliated companies.

(x) Perquisites. During the Employment Period the Company also will furnish the
Executive without cost to him an annual examination of the Executive by a
physician selected in accordance with the Company's current policy.

4. Termination of Employment. (a) Prior to Effective Date. At any time prior to
the Effective Date, the Executive's employment may be terminated for any reason,
with or without cause, by the Company or by the Executive by delivery of a
Notice of Termination (as defined below) to the other party hereto given in
accordance with Section 11(b) of this Agreement.

(b) Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of
"Disability" set forth below), it may give to the Executive written notice in
accordance with Section 11(b) of this Agreement of its intention to terminate
the Executive's employment. In such event, the Executive's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the "Disability Effective Date"), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
"Disability" means the absence of the Executive from the Executive's duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be withheld unreasonably).

(c) Cause. The Company may terminate the Executive's employment during the
Change of Control Employment Period for "Cause". For purposes of this Agreement,
"Cause" means (i) an act or acts of personal dishonesty taken by the Executive
and intended to result in substantial personal enrichment of the Executive at
the expense of the Company, (ii) repeated violations by the Executive of the
Executive's obligations under Section 3(a) of this Agreement which are
demonstrably willful and deliberate on the Executive's part and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company, or (iii) the conviction of the Executive of a felony involving moral
turpitude.

(d) Good Reason. The Executive's employment may be terminated by the Executive
during the Change of Control Employment Period for Good Reason. For purposes of
this Agreement, "Good Reason" means (i) a Change of Control and/or (ii) if
Executive shall elect to remain in the employ of the Company during the Change
of Control Employment Period, the occurrence of any one or more of the following
during the Change of Control Employment Period:

A. the assignment to the Executive of any duties inconsistent in any respect
with the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3(a)(i)(A) of this Agreement, or any other action by the Company which results
in a diminition in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

B. any failure by the Company to comply with any of the provisions of Section
3(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

C. the Company's requiring the Executive to be based at any office or location
other than that described in Section 3(a)(i)(B) hereof;

D. any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or

E. any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement.

The Company acknowledges and agrees that a material inducement to Executive in
entering into this Agreement was the right of Executive to determine whether to
continue in the employ of the Company upon a Change of Control or terminate such
employment and receive the monetary payments and other benefits provided for in
Section 5(e).

(e) Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 11(b) of this Agreement. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice), and (ii) if the Date of Termination is on
or after the Effective Date, indicates the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under such provision. The failure by the Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason shall not waive any right of the Executive hereunder or
preclude the Executive from asserting such fact or circumstance in enforcing the
Executive's rights hereunder.

(f) Date of Termination. "Date of Termination" means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Executive's employment is terminated by the
Company other than for death or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination, and (ii)
if the Executive's employment is terminated by reason of death or Disability,
the Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.

5. Obligations of the Company upon Termination.

(a) Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, provided that if the Executive's death occurs during the Change of
Control Employment Period, the Company shall have the following obligations: (i)
the Executive's Annual Base Salary through the Date of Termination to the extent
not theretofore paid, (ii) the product of the greater of the Annual Bonus paid
or payable (and annualized for any fiscal year consisting of less than twelve
full months or for which the Executive has been employed for less than twelve
full months) to the Executive for the most recently completed fiscal year during
the Employment Period, if any, and the Recent Annual Bonus (such greater amount
hereafter referred to as the "Highest Annual Bonus") and a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (iii) any
compensation previously deferred by the Executive (together with any accrued
interest thereon) and not yet paid by the Company (the amounts described in
paragraphs (i), (ii) and (iii) are hereafter referred to as "Accrued
Obligations"). All Accrued Obligations, as well as any amounts (the "SERP
Amounts") payable to the Executive pursuant to the Wellman, Inc. Executive
Restoration Plan (the "Plan"), shall be paid to the Executive's estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, if the
Executive's death occurs during the Change of Control Employment Period, the
Executive's family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its affiliated
companies to surviving families of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to family death benefits, if any, as in effect with respect to other peer
executives and their families at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive's family, as in effect on the date of the Executive's death with
respect to other peer executives of the Company and its affiliated companies and
their families.

(b) Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. All Accrued Obligations, and all SERP Amounts if the Disability
Effective Date occurs during the Change of Control Employment Period, shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, if the
Disability Effective Date occurs during the Change of Control Employment Period,
the Executive shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its affiliated companies to disabled executives
and/or their families in accordance with such plans, programs, practices and
policies relating to disability, if any, as in effect with respect to other peer
executives and their families at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive's family, as in effect at any time thereafter with respect to other
peer executives of the Company and its affiliated companies and their families.

(c) Termination during Change of Control Employment Period for Cause or 

Other than for Good Reason. If the Executive's employment shall be terminated
for Cause during the Change of Control Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive the Annual Base Salary through the Date of Termination
plus the amount of any compensation previously deferred by the Executive, in
each case to the extent theretofore unpaid. If the Executive terminates
employment during the Change of Control Employment Period other than for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations. In such case, all Accrued
Obligations and all SERP Amounts shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination.

(d) Termination Other than for Death or Disability Prior to the Effective Date.
If the Executive's employment shall be terminated during the Employment Period
but prior to the Effective Date, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations. In such case,
all Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination.

(e) Termination During Change of Control Employment Period for Good Reason. If
the Executive shall terminate his employment during the Change of Control
Employment Period for Good Reason or if the Company shall terminate the
Executive's employment during the Change of Control Employment Period other than
for Cause or Disability:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination all Accrued Obligations and all SERP Amounts,
provided that notwithstanding the terms of the Plan, 100% of the Company
Contribution Credit Account (as defined therein) shall be deemed vested;

(ii) the Company shall pay to the Executive as severance pay within 30 days
after the Date of Termination an amount equal to the product of (x) 3 and (y)
the sum of (i) Annual Base Salary and (ii) the Highest Annual Bonus; and

(iii) from the Date of Termination through the end of the Change of Control
Employment Period, or such longer period as any plan, program, practice or
policy may provide, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 3(b)(v) of this Agreement if the Executive's employment had not been
terminated in accordance with the most favorable plans, practices, programs or
policies of the Company and its affiliated companies applicable to other peer
executives and their families during the 90-day period immediately preceding the
Effective Date, or, if more favorable to the Executive, as in effect at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies and their families. For purposes of determining eligibility
of the Executive for retiree benefits pursuant to such plans, practices,
programs and policies, the Executive shall be considered to have remained
employed until the end of the Change of Control Employment Period and to have
retired on the last day of such period.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its affiliated companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any other agreements with the Company or any of its
affiliated companies. Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under any plan, policy, practice or program of
the Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.

7. Full Settlement. The Company's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and amounts payable to Executive from
any other employment or source shall not reduce the amounts payable to Executive
hereunder. The Company agrees to pay, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to Section 8
of this Agreement), plus in each case interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Internal Revenue Code of 1986, as
amended (the "Code").

8. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), then the
Executive shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by Ernst & Young (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen business days of the Date of
Termination, if applicable, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. The initial Gross-Up Payment, if any, as determined pursuant to this
Section 8(b), shall be paid to the Executive within five days of the receipt of
the Accounting Firm's determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with an
opinion that failure to report the Excise Tax on the Executive's applicable
federal income tax return would not result in the imposition of a negligence or
similar penalty. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 8(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than twenty business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim;

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 8(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 9 constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement during or with
respect to the Change of Control Employment Period.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, or by Federal Express, Express
Mail or other overnight courier service, or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

Audrey Goodman
45 Tall Tree Road
Middletown, New Jersey 07748

If to the Company:

The Compensation Committee
of the Board of Directors of Wellman, Inc.
c/o Wellman, Inc.
595 Shrewsbury Avenue
Shrewsbury, NJ 07702

with a copy to:

David K. Duffell, Esq.
c/o Edwards & Angell
2700 Bank Boston Plaza
Providence, RI 02903

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive's failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

______________________________

Audrey Goodman

 

WELLMAN, INC.

 

By____________________________



 

 